Citation Nr: 1753614	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  12-33 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher initial rating (to include the propriety of any implemented reduction) for service-connected lumbosacral strain, currently at 10 percent through February 19, 2013, and at 20 percent beginning February 20, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period through July 29, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to November 1978 and from November 1981 to January 1991.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Among other things, service connection was granted and an initial noncompensable rating was assigned for lumbosacral strain effective April 24, 2006, therein.  The Veteran appealed this determination.  In a November 2012 rating decision, the RO increased the rating for service-connected lumbosacral strain to 10 percent effective April 24, 2006.  The Veteran's appeal continued, as an even higher initial rating is possible.  AB v. Brown, 6 Vet. App. 35 (1993).  

Although the Veteran requested a hearing before a Veterans Law Judge of the Board, none was held because he subsequently withdrew his request.  38 U.S.C. § 20.704(e) (2012).  The Board remanded this matter for additional development in February 2015.  Upon the completion of some of this development, the Appeals Management Center issued a rating decision in May 2015 which increased the Veteran's rating for service-connected lumbosacral strain to 20 percent effective February 20, 2013.  He indicated in a June 2015 statement that he was "satisfied with this decision."  To the extent this statement was intended as a withdrawal of his appeal, it cannot be accepted.  A withdrawal must be explicit, unambiguous, and with full understanding of the consequences.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These characteristics do not exist here, as the Veteran has continued to pursue his appeal and VA has continued to process it.

VA finally has a well-established duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011).  Entitlement to a TDIU due to the service-connected disability or disabilities involved in a rating claim therefore must be considered as a component of that claim if raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is added as a component of this matter because, as explained herein, it has been raised by the Veteran.  However, a TDIU can be awarded only when the service-connected disability or disabilities are rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  The Veteran's 100 percent rating became effective July 30, 2015.  So, the applicable period for a TDIU here is through July 29, 2015.

Unfortunately, review of the claims files at this time shows that adjudication cannot proceed yet with respect to a higher initial rating for service-connected lumbosacral strain and to a TDIU for the period through July 29, 2015.  More development is needed for these issues first.  VA has a duty to inform the Veteran of the evidence necessary to show he is entitled to the benefits sought and to assist him in gathering it.  This matter once again is REMANDED to ensure that this duty is satisfied.  


REMAND

Two August 2017 rating decisions are in the claims file.  One appears to be a working decision, as there is no notification letter to go with it.  The other, however, does have an accompanying notification letter.  This rating decision proposes to reduce the Veteran's initial rating for his service-connected lumbosacral strain to 10 percent.  This proposal has not been implemented to date but may be implemented in the near future.  If so, the Veteran's rating claim subsumes the propriety of any reduction as a secondary issue.  The crux of a rating claim is the claimant's argument that adequate compensation is not being paid for a disability.  This argument does not change, and becomes more acute, in the event of a reduction.  

In April 2017, the Veteran filed a TDIU claim (with a prior intent to file dated in February 2017).  He noted quitting his last job in March 2011 due to constant harassment.  However, he reported that several service-connected disabilities to include lumbosacral strain impacted his job performance beforehand.  He finally conveyed that he feels these disabilities have rendered him unemployable since his service-connected left total knee replacement (TKA) in July 2015.  A TDIU to include as due to the Veteran's service-connected lumbosacral strain, in sum, has been raised in conjunction with his rating claim for this disability.  Effective July 30, 2015, a temporary 100 percent rating was assigned for the aforementioned TKA.  A November 2017 rating decision by the RO further granted the Veteran's recent TDIU claim effective February 28, 2017.  
This recent rating decision may not be final, as there is no notification letter for it.  Even if it is not final, the Veteran's 100 percent temporary rating erroneously has been continued beyond the one year mark.  The reduction proposed as a cure has yet to be implemented.  July 29, 2015, therefore is the last date on which the Veteran was rated at less than 100 percent.  However, the rating decision did not consider a TDIU for the period through July 29, 2015.  Development specific to this issue indeed has not been undertaken yet.  Such development is needed prior to adjudication.  The duty to notify requires that the Veteran be informed with respect to the TDIU component of his rating claim.  The duty to assist additionally requires that efforts be made to procure various records.

The duty to assist includes making as many requests as necessary to obtain records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C. § 5103A(b)(3) (2012); 38 C.F.R. § 3.159(c)(2) (2017).  When the existence of private records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2017).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2017).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C. § 5103A(b)(2) (2012); 38 C.F.R. § 3.159(e)(1) (2017).

VA treatment records, some of which concern the Veteran's back, dated into December 2016 are available.  Others which are pertinent dated more recently thus likely exist.  A request or requests for them must be made.  Indeed, VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Private treatment records, some of which also are pertinent, dated into May 2017 also are available.  Others accordingly possibly exist.  The Veteran must be asked to submit or provide enough information to identify and locate them along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative finally must be made if any of the aforementioned is unsuccessful.

Along with his 2017 TDIU claim, the Veteran submitted a statement in August 2017 indicating that he has received disability benefits from the Social Security Administration (SSA) since 2011.  Companion documentation from this agency confirms his receipt of such until their conversion to retirement benefits in 2013.  The disabilities considered by the SSA were not identified.  Whether or not SSA records are pertinent, as such, is unknown.  A request or requests for them nevertheless must be made, with notice to the Veteran and his representative if the aforementioned is unsuccessful.  He seemingly conveyed in the aforementioned statement and claim plus accompanying statements that they are pertinent.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  In any event, he sufficiently identified them and appears to desire that they be obtained.  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  Based on the above, a REMAND is directed for the following:

1.  Provide the Veteran and his representative with a notice letter regarding a TDIU through July 29, 2015.  Place a copy of the letter in the claims file.

2.  Make as many requests as necessary to obtain VA treatment records dated from October 2016 to present.  Also ask the Veteran either to submit private treatment records dated from May 2017 to present or to provide enough information to identify and locate them along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all records procured with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  Make as many requests as necessary to obtain the Veteran's SSA records-including the decision(s) finding him disabled and the treatment records and examinations upon which such decision(s) was(were) based.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

4.  Finally, undertake any other action(s) deemed necessary and then readjudicate this matter.  For any decision unfavorable to the Veteran, issue a supplemental statement of the case (SSOC) and allow the Veteran and his representative time period to respond before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  The Veteran also is advised that he has the right to submit additional argument along with additional evidence, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits of this matter by the Board.  38 C.F.R. § 20.1100(b) (2017).

